            Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 1 of 19




Andrew Gerber
Kathleen Mallon
KUSHNIRSKY GERBER PLLC
27 Union Square West, Suite 301
New York, NY 10003
(212) 882-1320
Attorneys for Plaintiff Sara M. Lyons

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________
                                             :
SARA M. LYONS,                               :            Case No. 21-cv-03786
                                             :
                                             :            COMPLAINT
                        Plaintiff,           :
       v.                                    :
                                             :
AMAZON.COM, INC. and DOES 1-10,              :            JURY TRIAL DEMANDED
                                             :
                        Defendants.          :
____________________________________________ :



       Plaintiff Sara M. Lyons (“Plaintiff”), by and through her attorneys Kushnirsky Gerber

PLLC, for her complaint against Amazon.com, Inc. (“Amazon”) and Does 1-10 (collectively,

“Defendants”), alleges as follows:

                                 NATURE OF THE ACTION

       1.     Plaintiff Sara M. Lyons is an independent artist and designer based in Anaheim,

California. Ms. Lyons sells original enamel pins, embroidered patches, and other products, all

featuring her original designs. Ms. Lyons sells her products direct to consumers through her

website, located at www.saramlyons.myshopify.com, and through authorized third-party retailers.

       2.     One of Ms. Lyons’s most iconic designs is the original two-dimensional artwork,

entitled Whatever Forever (the “Original Design”), shown below.




                                              1
            Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 2 of 19




       3.      Defendant Amazon is one of the largest e-commerce retailers in the world. Amazon

advertises and sells a wide variety of products on its e-commerce website, located at

www.amazon.com (the “Amazon Website”), and via its branded mobile application. Products on

the Amazon Website that are identified as “ships from and sold by Amazon.com” are offered for

sale, packaged, and shipped directly by Amazon from its warehouses.

       4.      Without obtaining or seeking any permission from Ms. Lyons, Defendants created,

sold, manufactured, caused to be manufactured, and/or distributed products featuring a design that

is substantially similar to the Original Design (the “Infringing Design”), shown below.




       5.      Amazon sold and distributed t-shirts featuring the Infringing Design directly to

consumers (the “Infringing Product”), shown below.




                                                2
             Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 3 of 19




        6.     Ms. Lyons sent Amazon notice of her copyright claim in the Original Design in

April 2020. Despite initially removing the listing in or around April or May 2020, in or around

January 2021 Amazon restored the listing for the Infringing Product on the Amazon Website.

Amazon has continued to advertise and sell the Infringing Product.

        7.     Ms. Lyons asserts claims for copyright infringement under the United States

Copyright Act, 17 U.S.C. § 101 et seq. (the “Copyright Act”) and distribution of infringing goods

with copyright management information removed in violation of the Digital Millennium Copyright

Act, 17 U.S.C. § 1201 et seq. (the “DMCA”). She seeks monetary damages, injunctive relief,

costs, and attorneys’ fees.

                              PARTIES, JURISDICTION AND VENUE

        8.     This is an action for copyright infringement under the Copyright Act and

distribution of infringing goods with copyright management information removed in violation of

the DMCA, 17 U.S.C. § 1202(b). The Court has subject matter jurisdiction pursuant to 17 U.S.C.

§ 501 and 28 U.S.C. §§ 1331 and 1338, and supplemental jurisdiction pursuant to 28 U.S.C. §

1367.



                                               3
             Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 4 of 19




       9.      Plaintiff Sara M. Lyons is an individual residing in Anaheim, California. Ms. Lyons

owns the copyright for the Original Design and has satisfied the requirements of 17 U.S.C. § 411(a)

prior to filing this complaint. A copy of the copyright registration certificate for the Original

Design is attached as Exhibit A. Ms. Lyons operates an e-commerce website, located at

www.saramlyons.myshopify.com, through which she regularly sells products directly to

consumers in this District.

       10.     Defendant Amazon is a publicly traded corporation organized under the laws of the

State of Delaware with its principal place of business located at 410 Terry Avenue North, Seattle,

WA 98109. Amazon has numerous offices, fulfillment centers, warehouses, and other locations in

this District. Amazon does systematic business in New York and in this District; and routinely

sells and ships goods to consumers here. Amazon has also committed acts outside of New York

that caused injury to Ms. Lyons within New York and this District; regularly does or solicits

business in New York and this District; derives substantial revenue from goods sold or services

rendered in New York and this District; expects or reasonably should expect its infringing conduct

to have consequences in New York and this District; and derives substantial revenue from

interstate commerce.

       11.     Defendants Does 1-10 are manufacturers, retailers and/or suppliers who sold the

Infringing Products whose identities are unknown to Plaintiff at this time. Plaintiff believes that

information obtained in discovery will lead to the identification and locations of Does 1-10 and

permit Plaintiff to amend this Complaint to state the same.

       12.     The Court has personal jurisdiction over Defendants pursuant to Fed. R. Civ. P. 4

and N.Y. C.P.L.R. §§ 301 and 302(a).




                                                4
              Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 5 of 19




        13.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400 because

Amazon does substantial business in this district, has a substantial number of employees and

locations in this District, and is subject to personal jurisdiction here.

                                   FACTUAL BACKGROUND

A.      Plaintiff’s Original Design

        14.     Ms. Lyons is a popular independent artist and designer who makes a living selling

her original designs in the form of enamel pins, embroidered patches, and other products. Known

for irreverent interpretations of symbols of contemporary culture, Ms. Lyons has a large and

devoted base of fans and consumers.

        15.     Ms. Lyons sells a variety of products featuring her original designs direct to

consumers     through     her   e-commerce       website    and    online   storefront,   located   at

www.saramlyons.myshopify.com, and through various authorized third-party websites and

retailers.

        16.     Ms. Lyons created the Original Design in 2013.

        17.     Since creating the Original Design, Ms. Lyons has used it as the underlying art for

various products she sells directly and through authorized licensees. A few examples of original

and licensed products featuring the Original Design are shown below.




                                                   5
             Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 6 of 19




       18.     Ms. Lyons holds federal copyright registration No. VA0001952541 for the Original

Design. The corresponding copyright registration certificate is attached as Exhibit A.

       19.     Numerous forms of copyright management information, namely Ms. Lyons’s

signature, name, logo, website address, social media handle, and copyright notice featuring the

“©” copyright symbol are included on authorized copies of the Original Design and their

packaging, as shown below. This information, which is created and placed on authorized copies

of the Original Design and their packaging via a digital and technological process involving

computer and printing machinery, serves to identify Ms. Lyons as the author and copyright owner

of the Original Design.




                                                6
             Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 7 of 19




Plaintiff further conveys such copyright management information in connection with the Original

Design on her website, social media accounts, and third-party websites.

B.     Defendants’ Infringements and Unlawful Conduct

       20.    Defendant Amazon is one of the largest e-commerce retailers in the world. In 2020,

Amazon reported over $386 billion in annual revenue. Amazon advertises and sells a wide variety

of products on the Amazon Website and via its branded mobile application. Products on the

Amazon Website that are identified as “ships from and sold by Amazon.com” are offered for sale,

packaged, and shipped directly by Amazon from its warehouses.

       21.    In or around 2019, Ms. Lyons discovered that Amazon was offering a t-shirt (the

“Infringing Product”) which displays a virtually identical copy of the Original Design. The

Amazon Website lists the Infringing Product under the style name, “Whatever Forever T-Shirt.”

Amazon’s listing for the Infringing Product is shown as Exhibit B.

       22.    The Amazon Website listing states that the Infringing Product “ships from and sold

by Amazon.com,” indicating that Amazon is selling the Infringing Product directly.

       23.    A comparison of the Original Design, the Infringing Design, and the Infringing

Product is shown as Exhibit C.




                                               7
             Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 8 of 19




       24.     In April 2020, Ms. Lyons sent Amazon a cease-and-desist letter, demanding that

Amazon immediately stop selling and displaying the Infringing Product and provide information

regarding the Infringing Product’s sales, distribution, and suppliers.

       25.     Amazon did not substantively respond to Ms. Lyons’s claims. Instead, Amazon

merely removed the listing for the Infringing Product from the Amazon Website. Amazon did not

respond to Ms. Lyons’s demand for information regarding the Infringing Product’s sales,

distribution, and suppliers, nor did it otherwise engage in settlement negotiations.

       26.     In or around January 2021, Amazon restored the listing for the Infringing Product

on the Amazon Website, and has continued to advertise and sell the Infringing Product to

consumers.

       27.     Amazon has continued to flagrantly advertise and sell the Infringing Product to

consumers after receiving notice of Ms. Lyons’s copyright claims in the Original Design.

       28.     Defendants’ infringement of the Original Design has been flagrant and willful.

Defendants never attempted to contact Ms. Lyons to inquire about properly licensing her work.

Instead, Defendants simply copied it, without Ms. Lyons’s permission, and without including Ms.

Lyons’s signature, name, logo, website address, social media handle, or copyright notice featuring

the “©” copyright symbol, information Ms. Lyons places on authorized copies of the Original

Design and their packaging. Moreover, despite having formal notice of Ms. Lyons’s claim of

authorship in the Original Design, Amazon has continued selling the Infringing Product with the

copyright management information removed.

       29.     Ms. Lyons has been significantly damaged by Amazon’s unlawful uses of the

Original Design and has been forced to file this Action in order to protect her rights.




                                                 8
              Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 9 of 19




        30.    Ms. Lyons seeks actual damages, disgorged profits, statutory damages, injunctive

relief, and other relief as the Court deems just and proper.

                           FIRST CLAIM FOR RELIEF
                  COPYRIGHT INFRINGEMENT - 17 U.S.C. § 501, et seq.


        31.    Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 30 above and incorporates them herein by this reference.

        32.    Plaintiff is the legal owner of all right, title, and interest in the Original Design.

Plaintiff is the legal owner of the copyright in that work.

        33.    Defendants have copied, reproduced, distributed, adapted, and/or publicly

displayed elements of the Original Design without the consent, permission, or authority of

Plaintiff.

        34.    Defendants have infringed the copyright in the Original Design by placing a

substantially similar and/or virtually identical design onto the Infringing Product, which was

created, distributed, and/or displayed without Plaintiff’s authorization.

        35.    Defendants’ conduct constitutes infringement of Plaintiff’s copyright and exclusive

rights in violation of 17 U.S.C. §§ 106 and 501.

        36.    Defendants’ acts of infringement have been willful, intentional, purposeful, and in

reckless disregard of and with indifference to the rights of Plaintiff.

        37.    As a result of Defendants’ acts of copyright infringement as alleged herein, Plaintiff

has suffered and will continue to suffer damages in the United States and around the world in an

amount yet to be determined.

        38.    Plaintiff is entitled to her actual damages and Defendants’ profits attributable to the

infringement both in the United States and around the world, pursuant to 17 U.S.C § 504.

        39.    Alternatively, Plaintiff is entitled to statutory damages, pursuant to 17 U.S.C. § 504.

                                                   9
             Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 10 of 19




       40.     Defendants’ acts have caused and will continue to cause irreparable harm to

Plaintiff unless restrained by this Court.

       41.     Plaintiff is entitled to an order enjoining and restraining Defendants, during the

pendency of this action and permanently thereafter, from manufacturing, distributing, importing,

exporting, marketing, displaying, offering for sale, or selling the Infringing Product or any other

products which bear substantially similar and/or virtually identical copies of Plaintiff’s

copyrighted Original Design.

       42.     Plaintiff has no adequate remedy at law.

                      SECOND CLAIM FOR RELIEF
   DISTRIBUTION OF INFRINGING GOODS WITH COPYRIGHT MANAGEMENT
               INFORMATION REMOVED - 17 U.S.C. § 1202(b)


       43.     Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 42 above, and incorporates them herein by this reference.

       44.     The Original Design includes conspicuous copyright management information,

which is conveyed in connection with the Original Design as well as authorized products featuring

the Original Design and their packaging and protected under 17 U.S.C. § 1202(b).

       45.     Plaintiff further conveys such copyright management information in connection

with images of the Original Design that appear on her website, her social media accounts, and

third-party websites.

       46.     Defendants knowingly distributed the Infringing Product which features a copy of

the Original Design that is missing the copyright management information placed on authorized

copies of the Original Design and its packaging.

       47.     Defendants were on notice that they were selling infringing goods with copyright

management information removed and continued to do so even after receiving such notice.


                                                10
              Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 11 of 19




        48.     Upon information and belief, Defendants knowingly sourced, sold, and distributed

the Infringing Product, which features a copy of the Original Design that is missing the copyright

management information placed on authorized copies of the Original Design and its packaging.

        49.     Upon information and belief, Defendants knowingly sold infringing products

featuring copies of the Original Designs from which copyright management information had been

intentionally removed.

        50.     Defendants knowingly distributed and imported for distribution unauthorized

copies of the Original Designs from which copyright management information had been

intentionally removed.

        51.     Defendants distributed the Infringing Products with the knowledge that doing so

would induce, enable, facilitate, or conceal an infringement of Plaintiff’s rights under the

Copyright Act, 17 U.S.C. § 101 et seq.

        52.     Defendants engaged in these activities without the consent or authorization of

Plaintiff.

        53.     Plaintiff has been injured as a result of this violation of 17 U.S.C. § 1202(b) and is

entitled to injunctive relief, impounding of the Infringing Product, damages, costs, and attorneys’

fees. Pursuant to 17 U.S.C. § 1203(c)(3), Plaintiff may also elect to recover statutory damages of

up to $25,000 for each violation of 17 U.S.C. § 1202(b).

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

        1.      Awarding Plaintiff her actual damages in connection with Defendants’ copyright

infringement;




                                                 11
               Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 12 of 19




          2.      Awarding Plaintiff all of Defendants’ disgorged worldwide profits from sales of the

Infringing Product;

          3.      Awarding Plaintiff statutory damages under the Copyright Act, 17 U.S.C. § 504(c),

as well as attorneys’ fees and costs under the Copyright Act, 17 U.S.C. § 505;

          4.      Awarding Plaintiff $25,000 per violation of 17 U.S.C. § 1202(b), ordering the

impounding of the Infringing Product under 17 U.S.C. § 1203, and awarding Plaintiff’s costs and

attorneys’ fees under 17 U.S.C. § 1203;

          5.      Granting an injunction that permanently restrains and enjoins Defendants from

copying, reproducing, distributing, adapting, and/or publicly displaying the Original Design or any

elements thereof;

          6.      Awarding Plaintiff interest, including prejudgment interest, on the foregoing sums;

and

          7.      Awarding Plaintiff such other and further relief as the Court may deem just and

proper.

                                    DEMAND FOR JURY TRIAL

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury in this action of all issues

so triable.




Dated:         New York, New York                           Respectfully Submitted,
               April 28, 2021
                                                            KUSHNIRSKY GERBER PLLC




                                                            By:
                                                            Andrew Gerber
                                                            andrew@kgfirm.com

                                                     12
Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 13 of 19




                                 Kathleen Mallon
                                 kathleen@kgfirm.com

                                 27 Union Square West, Suite 301
                                 New York, NY 10003
                                 (212) 882-1320

                                 Attorneys for Plaintiff Sara M. Lyons




                            13
Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 14 of 19




                EXHIBIT A




                            14
Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 15 of 19




                            15
Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 16 of 19




                 EXHIBIT B




                            16
Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 17 of 19




                            17
Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 18 of 19




                 EXHIBIT C




                            18
Case 1:21-cv-03786 Document 1 Filed 04/28/21 Page 19 of 19




  Original Design                         Infringing Design




                     Infringing Product




                            19
